Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is response to Applicants' Non-Final Office Action filed on 06/25/2021. Claims 1, 5, 6, 13-15, 18, and 19 have been amended. New claim 20 have been added. Claims 1-20 are pending in this Office Action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Attorney James Zigouris (Reg. No.: 71,402) on 09/08/2021 at 703-584-3270.

In claims:

Please replace claims 1, 13, 14, 16, and 18 with the amended claims 1, 13, 14, 16, and 18. 
Claims 15, and 20 canceled.





Amendments to the Claims:

1.	(Currently amended) A computer-implemented method comprising:
receiving, by a computing device, a database-level auto purge value for a database having a plurality of tables;
authenticating, by the computing device, a source from which the database-level auto purge value is received by implementing a database administrator authentication protocol; 
setting, by the computing device, table-level auto purge values for the plurality of tables included in the database based on the database-level auto purge value; 
automatically purging, by the computing device, data in a table of the plurality of tables based on determining the data in the table has an age that is equal to or greater than a threshold time period included in the database-level auto purge value; and
adding a column and a corresponding update_date value to each row in the plurality of tables based on the table-level auto purge values, wherein: 
the database administrator authentication protocol is a Database Administration Authority (DBADM) database administrator authentication protocol and includes a default auto purge value,
the default auto purge value indicates that the data remains in the plurality of tables for at least a default amount of time, and 
the default auto purge value is set as a default value in response to the database-level auto purge value being less than the default auto purge value.

13.	(Currently amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
receive a database-level auto purge value for a database having a plurality of tables;

set the database-level auto purge value as [[a]] the default auto purge value in response to the database-level auto purge value being less than the default auto purge value;
set table-level auto purge values for the plurality of tables included in the database based on the database-level auto purge value; 
automatically purge data in a table of the plurality of tables based on determining the data in the table has an age that is equal to or greater than a threshold time period included in the database-level auto purge value; and
add a column and a corresponding update_date value to each row in the plurality of tables based on the table-level auto purge values, wherein the default auto purge value indicates that the data remains in the plurality of tables for at least a default amount of time.

14.	(Currently amended) The computer program product of claim 13, wherein the automatically purging the data comprises:
determining respective ages of respective data records stored in the plurality of tables by comparing a current date with respective update_date values representing when the respective data records were last modified; and
purging the data records [[whose]] where the ages are equal to or greater than the table-level auto purge values.

15. 	(Canceled)

auto purge feature for the database, wherein the automatically purging the data is based on receiving the instruction to turn on the auto purge feature.

18. 	(Currently amended) A system comprising:
a CPU, a computer readable memory and a computer readable storage medium associated with a computing device;
program instructions to receive a database-level auto purge value for a database having a plurality of tables;
program instructions to authenticate a source from which the database-level auto purge value is received by implementing a Database Administration Authority (DBADM) database administrator authentication protocol, wherein the DBADM database administrator authentication protocol includes a default auto purge value;
program instructions to set the database-level auto purge value as the default auto purge value in response to the database-level auto purge value being less than the default auto purge value;
program instructions to set table-level auto purge values for the plurality of tables included in the database based on the database-level auto purge value; 
program instructions to automatically purge data in a table of the plurality of tables based on determining the data in the table has an age that is equal to or greater than a threshold time period included in the database-level auto purge value; and
program instructions to add a column and a corresponding update_date value to each row in the plurality of tables based on the table-level auto purge values, wherein: 
the default auto purge value indicates that the data remains in the plurality of tables for at least a default amount of time, and


20. 	(Canceled)  

















Allowable Subject Matter
4. 	Claims 1-14, and 16-19 are allowed.
	The closest prior art, US Patent Publication No. 2009/0274384 A1 of Jakobovits (hereinafter Jakobovits) teaches a method, apparatus, and computer program product are provided to accommodate decision support and reference case management for diagnostic imaging; wherein the closest prior art, US Patent Publication No.: 2003/0204420 A1 of Wilkes et al. (hereinafter Wilkes) teaches a healthcare database management offline backup and synchronization system having an active database for storing active records and an archive database for storing inactive records, the databases are coupled by a communication link and the system is able to transfer and store records that have become inactive from the active database to the archive database; wherein the closest prior art, US Patent No.: 9,201,610 B2 of Wofford, IV et al. (hereinafter Wofford, IV) teaches a device creates a first cloud storage container in a first region of cloud storage, clears a delete flag associated with the first cloud storage container, and stores a first data object in the first cloud storage container in the first region of cloud storage.
 Also, Jakobovits, Wilkes and Wofford, IV fail to teaches automatically purging, by the computing device, data in a table of the plurality of tables based on determining the data in the table has an age that is equal to or greater than a threshold time period included in the database-level auto purge value; and adding a column and a corresponding update_date value to each row in the plurality of tables based on the table-level auto purge values.
However, the prior arts of record such as Jakobovits, Wilkes and Wofford, IV not teach or fairly suggest the steps as the database administrator authentication protocol is a Database Administration Authority database administrator authentication protocol and includes a default auto purge value, the default auto purge value indicates that the data remains in the plurality of tables for at least a default amount of time, and the default auto purge value is set as a default 

The dependent claims bring definite, further limiting, and fully enable by the specification are also allowed.

5. 	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156